Citation Nr: 0415453	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right hip evaluated as 40 percent 
disabling prior to June 5, 2000.

2.  Entitlement to an increased evaluation for DJD of the 
right hip, status post arthroplasty, currently evaluated as 
30 percent disabling, with separate evaluation for scarring.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He was a prisoner of war of the German Government from 
September 1944 to April 1945.



The current appeal to the Board of Veterans Appeals (Board) 
previously arose from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The RO denied entitlement to a rating in excess of 30 percent 
for DJD of the right hip.

In August 2000 the RO assigned an increased evaluation of 40 
percent for DJD of the right hip effective from April 27, 
1999, a 100 percent evaluation effective from June 5, 2000, 
and a 30 percent evaluation effective August 1, 2001.

After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO in February and August 2003 
for further development and adjudicative action.

In March 2004 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

As to the issue of entitlement to a separate evaluation for 
residual scarring from right hip surgery, this appeal is 
REMANDED to the RO for via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Prior to June 5, 2000, DJD of the right hip was 
productive of disablement analogous to limitation of flexion 
of a thigh to 10 degrees.

2.  DJD of the right hip is productive of no symptomatology 
or residual disability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for DJD of the right hip prior to June 5, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.20, 4.71a, Diagnostic Code 5252 
(2003).

2.  The criteria for an evaluation in excess of 30 percent 
for DJD of the right hip, status post arthroplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Code 5054 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A January 1996 VA examination report shows the veteran 
complained of onset of pain in the right hip during the prior 
year.  Radiographic studies revealed marked DJD of the right 
hip.  The veteran recalled having sustained a bad parachute 
landing in Germany.  The examiner opined it was reasonable to 
assume that the veteran could have injured his right hip in 
the parachute jump in service.  The examiner diagnosed marked 
DJD of the right hip.

In February 1996 the RO granted entitlement to service 
connection for DJD of the right hip with assignment of a 30 
percent evaluation under Diagnostic Codes 5010-5255 effective 
December 8, 1995.

The veteran submitted a claim of entitlement to an increased 
evaluation for his service-connected disability of the right 
hip in March 2000.

VA treatment reports associated with the claims file 
disclosed that the veteran had been seen on an outpatient 
basis in December 1995 with complaints of right hip pain.  
Increasing right hip pain was reported in March 1998.  
Improvement was reported on November 1998 with only 
occasional pain.  The veteran stated that he was able to 
engage in yard and other activities.  

On April 27, 1999, the veteran reported a worsening of right 
hip DJD.  He complained of worsening symptoms and was 
referred for evaluation of a possible right hip replacement.  
On November 23, 1999, he reported that his hip pain had been 
progressively worsening for over four years.  He related 
constant hip pain with an inability to perform any activities 
using the hip for more than 10 minutes without resting.  The 
pain awakened him at night.  The pain was constant and 
worsened with activity.  

On examination the veteran was able to ambulate without a 
cane and got along fairly well.  Flexion was to 90 degrees 
and extension was to zero degrees.  External rotation was to 
20 degrees and abduction was to 25 degrees.  Muscle strength 
was normal in the lower extremities.

VA conducted a special orthopedic examination of the veteran 
in March 2000.  It was noted that there was pending a total 
right hip replacement at the VA Medical Center.  He 
complained of pain on a daily basis including nocturnal pain 
that kept him awake.  He had pain with weight bearing and he 
walked with a cane.  The hip was said to be stiff.  There was 
crepitation and popping.  He could walk 400 feet at a time 
and then stand and rest for 20-25 minutes.  Flare-ups of pain 
occurred if he stumbled or over-exerted himself.  

The flare-ups were usually short-lived, a few hours, but 
during those episodes he had an additional loss estimated by 
the examiner to be 50 degrees in flexion.  He had increased 
weakness and diminished endurance and clumsiness during those 
times.  He was currently being managed with acetaminophen and 
codeine.

Examination of the right lower extremity disclosed one inch 
of shortening on the right compared to the left.  There was 
tenderness to compression and palpation over the hip joint.  
The veteran had 0-90 degrees of flexion, 30 degrees of 
external rotation and 5 degrees internal rotation with 35 
degrees of abduction.  The examination was severe 
degenerative joint disease of the right hip, pending total 
hip replacement.  The examiner recorded that he did not have 
any records for review in conjunction with the examination.

An April 27, 2000 medical record shows the veteran reported 
that he had been fairly active until the prior year when pain 
limited his activities.  

On June 5, 2000 the veteran was hospitalized by VA at which 
time he underwent a right total hip replacement.  On July 7, 
2000, he stated that he was having no problems and doing very 
well, but was still using crutches and non-weight bearing.

A VA outpatient treatment report dated in October 2000 shows 
the veteran was approximately four months post total hip 
replacement on the right.  He had progressed to total weight 
bearing on his last visit in July.  He was walking about a 
mile and a half a day.  He denied any pain in the right hip.  
Overall, he was very, very pleased. On examination he walked 
with his right foot slightly externally rotated and had an 
antalgic gait.  He had leg length discrepancy of about two 
centimeters on the right.  The surgical incision was clean, 
dry, and well healed.  There was no redness, warmth, or 
swelling, and it was nontender to palpation.  Forward flexion 
was to 90 degrees.  Abduction was to 35 degrees.  Internal 
rotation was to 10 degrees.  External rotation was to 30 
degrees.  All the foregoing movements were done without 
difficulty.  Sensation was intact, sharp to dull.  Deep 
tendon reflexes were equal at +1/2.  X-rays showed right 
synergy inter-foot total hip replacement with no changes from 
previous x-rays.  The clinical assessment was status post 
right total hip replacement, doing well.

A January 2001 VA medical record shows the veteran had had a 
tendency to have his leg slightly in external rotation.  
Right hip forward flexion was to 90 degrees, internal 
rotation was to 10 degrees, external rotation was to 35 
degrees, and abduction was to 35 degrees without any 
irritability.  The clinical assessment was status post right 
total hip replacement.  The examiner recorded some slight 
gluteal weakness and gait abnormality, though not related to 
pain.

VA conducted a special orthopedic examination of the veteran 
in August 2001.  He reported that since his total right hip 
replacement he had had good pain relief and was quite happy.  
He had no pain with weight bearing.  He had had no wound 
complications.  There was no instability and no nocturnal 
pain.  

Examination of the right hip disclosed a well-healed scar.  
There was no tenderness.  There was 0-90 degrees of flexion, 
30 degrees of external rotation, 15 degrees on internal 
rotation, and 35 degrees of abduction.  The pertinent 
examination diagnosis was DJD of the right hip status post 
total hip replacement.

A February 2002 radiographic study of the right hip disclosed 
no visible fracture, infection or loosening.

VA conducted a special orthopedic examination of the veteran 
in May 2003.  He related that since his total right hip 
replacement he has been able to walk without the assistance 
of a cane.  

Inability to walk for more than short distances was 
attributed by the veteran to disability other than his right 
hip.  Right hip flexion was to 120 degrees.  Internal 
rotation was to 25 degrees. External rotation was to 40 
degrees.  Abduction was to 45 degrees. Adduction was to 20 
degrees.  The examiner recorded that none of this motion was 
in any way forceful, because one would not like to dislocate 
a total hip joint on the examining table.  

The examiner noted that x-ray of the pelvis taken in August 
2002 showed a right total hip prosthesis to be in excellent 
position.  It was an ingrowth prosthesis and ingrowth had 
occurred on both the pelvic side and the femoral side.  The 
examiner diagnosed right total hip replacement with excellent 
clinical results and no symptoms remaining in the right hip 
joint.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  


The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).


Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 100 percent evaluation for prosthetic replacement of the 
head of the femur or of the acetabulum may be assigned for 
one year following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches.  Note (1): The 100 percent rating for 1 
year following implantation of prosthesis will commence after 
initial grant of the 1-month total rating assigned under 
§ 4.30 following hospital discharge.  A 70 percent evaluation 
may be assigned hip replacement for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  A 50 percent evaluation may be assigned for 
hip replacement for moderately severe residuals of weakness, 
pain or limitation of motion.  A minimum rating of 30 percent 
may be assigned for hip replacement.  38 C.F.R. § 4.71a: 
Diagnostic Code 5054 (2003).


A 90 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a hip, the foot not reaching ground, 
crutches necessitated, with entitlement to special monthly 
compensation.  A 70 percent evaluation may be assigned for 
intermediate ankylosis of a hip.  A 60 percent evaluation may 
be assigned for favorable ankylosis of a hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction.  38 C.F.R. § 4.71a: Diagnostic Code 5250 
(2003).

A 10 percent evaluation may be assigned for limitation of 
extension of a thigh with extension limited to 5 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5251 (2003).

A 40 percent evaluation may be assigned for limitation of 
flexion of a thigh to 10 degrees, 30 percent for flexion 
limited to 20 degrees, 20 percent for flexion limited to 30 
degrees, and 10 percent for flexion limited to 45 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5252 (2003).

A 20 percent evaluation may be assigned for limitation of 
abduction of a thigh with motion lost beyond 10 degrees.  A 
10 percent evaluation may be assigned for limitation of 
adduction of a thigh with inability to cross legs.  A 10 
percent evaluation may be assigned for limitation of rotation 
of a thigh with inability to toe-out more than 15 degrees, 
the affected leg.  38 C.F.R. § 4.71a; Diagnostic Code 5253 
(2003).

An 80 percent evaluation may be assigned for flail joint of 
the hip.  38 C.F.R. § 4.71a; Diagnostic Code 5254 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  


Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for 
scoliosis.  

In April 2002 and October 2003, the RO notified the veteran 
of the enactment of the VCAA.  The RO advised him to identify 
any evidence not already of record, and that it would make 
reasonable efforts to obtain any such evidence pertaining to 
the issue currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The duty to notify has thus been 
satisfied, as the veteran has been provided with notice of 
what is required to substantiate his claim.  In particular, 
through the issuance of the May 2000 rating decision, August 
2000 rating decision, October 2000 statement of the case 
(SOC), October 2001 statement of the case, April 2002 
supplemental statement of the case,  August 2002 supplemental 
statement of the case, and March 2004 supplemental statement 
of the case (SSOC), he has been given notice of the 
requirements of increased evaluation for his service-
connected right hip disability.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  The veteran identified 
specific VA medical treatment reports to include inpatient 
care for surgery on his right hip which the RO obtained and 
associated with his claims file.  He has indicated that he 
has received no other post-service medical treatment.  

The veteran also underwent VA compensation examinations in 
March 2002, January 2001, August 2001, and May 2003, and 
those examination reports are of record.  The Board finds 
that another VA examination is not warranted in this case 
because there is no reasonable possibility that a VA 
examination would substantiate his claim.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied.  The circumstances under which VA will 
refrain from or discontinue providing assistance includes a 
claimant's ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C. § 5103A.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  

The RO considered the veteran's claim under the new law, and 
it has provided the veteran notice of such law in 
correspondence and in a supplemental statement of the case of 
record which makes it clear that the new law was considered 
and applied in all of its aspects.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
As reported earlier, the veteran was provided a VCAA notice 
letter in October 2003 subsequent to the May 2000, August 
2000, and October 2001 unfavorable RO determinations.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication and 
subsequent unfavorable determinations, the timing of the 
notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the Board directed that the RO 
provide the veteran with additional comprehensive VA 
examination.  The examination of the veteran addressed the 
very issues on appeal.  The RO readjudicated the case in 
light of the additional evidence and provided the veteran a 
supplemental statement of the case.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Evaluation in Excess of 40% Prior to June 5, 2000

This particular rating period concerns the extent of severity 
of the veteran's right hip disability prior to surgery for a 
total hip replacement which took place on June 5, 2000.  It 
is well to note that the veteran requested an increased 
evaluation for his service-connected right hip disability 
rated as DJD of the right hip in March 2000.  The medical 
treatment records and examinations conducted proximate to 
that time and prior to the date of surgery are therefore 
pertinent.

In this regard, the Board notes that the medical treatment 
reports show that it was actually on April 27, 1999, that the 
veteran reported a worsening of his right hip pain.  By the 
end of September it was clear that he needed a total right 
hip replacement.  When seen in late November 1999 he again 
reported constant pain with inability to perform any 
activities using the hip for more than 10 minutes.  On 
examination flexion was to 90 degrees and extension was to 
zero degrees.  External rotation was to 20 degrees and 
abduction was to 20 degrees.

The March 2000 VA examination report recorded flexion to 90 
degrees, external rotation to 30 degrees, internal rotation 
to 5 degrees, and abduction to 35 degrees.  Complaints of 
constant disabling pain were again expressed on examination.

Prior to June 5, 2000, the date of surgery, the veteran's 
right hip disability had been rated by analogy to impairment 
of a femur under diagnostic code 5255 of the VA Schedule for 
Rating Disabilities.  A 30 percent evaluation was provided 
for malunion of femur with marked knee or hip disability.  
The next higher evaluation of 60 percent under this code 
required either fracture of the surgical neck of the femur 
with false joint, or nonunion of a femur without loose motion 
with weight bearing preserved.  Clearly, the evidentiary 
record was negative for either situation or a level of 
impairment contemplated in the 60 percent evaluation under 
this code.

However, a 40 percent evaluation was assignable for 
limitation of flexion of a thigh to 10 degrees under 
diagnostic code 5252, and the RO granted the veteran an 
increased evaluation of 40 percent for his right hip pain, 
limitation of motion and other factors of impairment shown by 
the evidence of record.  There was no evidence of favorable 
ankylosis of the right hip which would have supported a 60 
percent evaluation under diagnostic code 5250.  There was no 
evidence of flail joint of the hip which would have warranted 
an 80 percent evaluation.  

The Board notes that there were no other pertinent diagnostic 
codes which would have afforded the veteran an evaluation in 
excess of the 40 percent evaluation granted by the RO.  Also, 
there was no evidence of a level of impairment of the right 
hip which would have supported a higher evaluation on an 
analogous basis.

With respect to functional loss due to pain, weakness, 
incoordination, etc., the Board notes that the veteran was 
already in receipt of the maximum evaluation of 40 percent 
for his right hip disability under diagnostic code 5252; 
therefore, a higher evaluation on this basis was not 
assignable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, the Board finds that the veteran was properly 
rated for the nature and extent of severity of his right hip 
DJD prior to his June 5, 2000 surgery.  There existed no 
question as to which of two evaluations would more properly 
classify the level of severity of his right hip disability 
upon which to predicate assignment of a higher evaluation.  
38 C.F.R. § 4.7 (2003).


Evaluation in Excess of 30%

The rating period in question involves the evidentiary record 
following the veteran's June 5, 2000 total right hip 
replacement.  In this regard, the Board reiterates that the 
veteran was assigned a total evaluation for the right hip 
replacement for the proper period of time of one year 
pursuant to the provisions of diagnostic code 5054.  
Following completion of the one year period he was assigned 
the minimal evaluation of 30 percent for residual disability 
which is the minimum evaluation assignable under diagnostic 
code 5054.  It is the 30 percent evaluation with which the 
veteran disagrees.

The Board's review of the evidentiary record subsequent to 
the June 5, 2000 right hip surgery does not permit assignment 
of an evaluation in excess of the 30 percent evaluation 
granted.  In this regard the Board notes that for the next 
higher evaluation of 50 percent, the record would have to 
show moderately severe residuals of weakness, pain or 
limitation of motion.  

What the record actually shows is that as soon as July 2000, 
the month after the surgery, the veteran reported that he had 
no pain and had been doing very well.  
He was still nonweightbearing, but by October 2000 he had 
progressed to total weight bearing.  He was even walking 
about a mile and half per day, and denied any pain in the 
right hip.  Examination showed that he was clearly very 
pleased with the post surgical results.  The October 2000 
examination report shows that flexion was to 90 degrees, 
abduction to 35 degrees, internal rotation to 10 degrees, and 
external rotation to 30 degrees.  The ranges of motion were 
done without difficulty.  Even the examiner diagnosed the 
veteran as doing well.

The August 2001 VA examination report also shows that the 
veteran very had had good pain relief and was quite happy.  
There was no instability, complications, tenderness or pain.  
Range of motion studies were similar to those previously 
reported.  A February 2002 radiographic study revealed no 
visible fracture, infection or loosening.  
The May 2003 VA orthopedic examination showed that the 
veteran had been able to walk without the assistance of a 
cane.  Any inability to walk for no more than short distances 
was attributed to disabilities other than the right hip.  The 
examiner even diagnosed the veteran with a right total hip 
replacement with excellent results and no symptoms remaining 
in the right hip joint.

On the basis of the foregoing discussion, the Board finds no 
basis upon which to predicate assignment of a rating in 
excess of the currently granted 30 percent evaluation which 
reflects the minimum disablement contemplated post total 
replacement of a hip.  Nor is there any basis for assignment 
of an increased evaluation on the basis of functional loss 
due to pain because the veteran has had no functional loss 
due to pain, nor any pain.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right hip disability for both 
rating periods at issue.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for DJD 
of the right hip prior to June 5, 2000, is denied.

Entitlement to an evaluation in excess of 30 percent for DJD 
of the right hip, status post arthroplasty, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran has residual scarring from his right total hip 
replacement.  The RO has not had the opportunity to consider 
application of the criteria under 38 C.F.R. § 4.118 (2003), 
for rating skin disorders or scarring, both previous and 
amended (effective August 30, 2002), to the veteran's case.  

The veteran is potentially entitled to a separate rating for 
residual scarring associated with his service-connected 
disability of the right hip.  

It would be potentially prejudicial to the veteran were the 
Board to initially consider assignment of a separate 
evaluation for residual scarring.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right hip scarring 
since May 2003.

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special surgical examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of service-connected residual scarring 
from the right hip replacement surgery.

The claims file, copies of 38 C.F.R. 
§ 4.118, both previous and amended 
criteria for rating skin disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  
The examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the criteria for rating scars in his/her 
assessment of residual scarring from the 
veteran's total right hip replacement.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to a separate evaluation for 
residuals scarring from a total right hip 
replacement.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a separate evaluation for residual scarring from a 
total right hip replacement, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



